DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40-47 are rejected under 35 U.S.C. 103 as being unpatentable over Annibale et al. (US 2015/0084757) in view of Goldstein et al. (US 2010/0142715), and further in view of Scaman et al. (US 2002/0145666).
Regarding claim 40, Annibale discloses a system for detection of a crash of a motor vehicle with crash detection response and reporting (paragraph 9, lines 1-7: “The invention provides methods and systems for determining an occurrence of an auto accident, e.g., a crash, using a mobile phone and for initiating an emergency response ... that provide Automatic Crash Notification from a smartphone.”’), comprising: 
a mobile communications device (smartphone in FIG. 3) configured with a sensor that generates a motion signal responsive to motion of the mobile communications device (paragraph 54, lines 1-7: “To translate the information collected from sensors of a smartphone into a meaningful experience... the system employs a visual sphere 32 displayed on the user's screen. This sphere 32 moves 34 in coordination with live data obtained from the phone's accelerometer.”) and a sound receiver (a microphone) for receiving a sound signal of sound proximate the mobile communications device (paragraph 55, lines 20-32: “Additional sensors both from the mobile device and from devices paired to the mobile device can be used to determine context... Such sensors may include... microphone (potentially used in combination with speakers).”), and including software instructions that upon execution monitors for an occurrence of a crash event by periodically interrogating (a) the motion signal (paragraph 75, lines 22-25: “When the sensor data is processed periodically or in real-time, this data can be processed per millisecond, microsecond, nanosecond, picosecond, femtosecond, etc.””); 
making an alert which can be a sound with the mobile communications device as required by claims 8 and 9 (block 855 in FIG. 8 and paragraph 76, lines 21-23) a display in FIG. 4 that upon determining the occurrence of the crash incident displays a possible event window (or data call) that can be generated by the alert (paragraph 67, lines 1-3: “Once a vehicle accident is detected, the application 30 produces a data call... as shown in FIG. 4...”) with a selectable option (a) to return the mobile communications device to monitoring for the occurrence of the crash incident (by pressing the cancel button in FIG. 4) or (b) to confirm the crash incident as required by claim 10 (by pressing the confirm crash button in FIG. 4); upon a failure of selection of one of the selectable options within a predetermined period (paragraph 67, lines 3-4: “...the user has a specific period of time 40 within which to cancel this call request.”), communicating by a communications network an identifier associated with the mobile communications device and crash incident information including a location data to a tracking and dispatch center (paragraph 67, lines 4-9: “If not canceled by the user, the application then passes 42 the user's location, the user id, the severity, and the impact direction to a non-illustrated contact center... to manage an emergency response.’’); and a servicer (emergency services) for dispatching by the tracking and dispatch center to a site of the crash incident based on the location data (paragraph 67, lines 9-11: “The contact center application then manages dispatch of relevant and proper emergency services based on the user's location.”’).
Annibale fails to disclose determining whether a change in acceleration exceeds a predetermined motion threshold and (b) the sound signal to determine whether a sequence of sensed sound signals within a predetermined period matches crash sound indicators of (1) glass breakage and (11) metal folding.
However, in an analogous art, Goldstein discloses determining whether a change in acceleration exceeds a predetermined motion threshold and (b) the sound signal to determine whether a sequence of sensed sound signals within a predetermined period matches crash sound indicators of (i) glass breakage and (ii) metal folding (paragraph 147, lines 11-16: “Acceleration threshold 1174 (absolute value) is exceeded and the acoustic information is analyzed by cell phone 1170 indicating a serious accident has occurred. The analysis could include sound signature detection that calculates a high probability that it is a high impact accident.” Paragraph 92, lines 1-8: “An example of a group of related sound signatures are warning sounds such as... specific noise type (e.g., breaking glass, gunshot etc.).” This suggests that a sound signature that also includes metal folding is clearly within the scope of Goldstein. Paragraph 58, lines 11-15: ““’,, a comparison of sound signatures in database 408 may yield a good match and the associated metadata of the match ... could be attached to the new provided sound signature.)”. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system in Annibale by incorporating these features taught in Goldstein for the purpose of providing a way to identify a crash event with greater accuracy by using these additional criteria.
The combination of Annibale and Goldstein fails to dislcose a tracking and dispatch center having a pre-registered record of the mobile communications device and configured for receiving and storing the acceleration information and the sound signals on which the crash incident was determined.
However, in an analogous art, Scaman discloses a tracking and dispatch center having a pre-registered record of the mobile communications device and configured for receiving and storing the acceleration information and the sound signals on which the crash incident was determined (paragraph 43, lines 1-21: “Attendant with recorded information displayed on the visual display screen may be audio and other information on such physical phenomena as the speed of the vehicle, brake distance, time of the accident, video information, etc. The information may thereafter be saved into the downloading device's information storage means.”’). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system in Annibale and Goldstein by incorporating these features taught in Scaman for the purpose of performing analyses of the stored data at various locations.
Regarding claim 41, Annibale discloses an insurance provider, which corresponds to the claimed claims service center, that receives from the tracking and dispatch center the identifier and crash incident information, the claims service center configured for servicing an insurance claim arising from the crash incident (FIG. 5 and paragraph 70, lines 1-6).
Regarding claim 42, Annibale discloses that the confirming of the crash incident comprises communicating crash incident location data to a response dispatch center (paragraph 67, lines 4-9).
Regarding claim 43, Annibale discloses that the servicer comprises a transport vehicle for transporting a damaged motor vehicle at a site identified by the crash location data (paragraph 67, lines 11-20).
Regarding claim 44, Annibale discloses that the servicer comprises an insurance claims process service (paragraph 70, lines 1-6).
Regarding claim 45, Annibale discloses an electronic memory device configured for receiving and storing crash incident information (paragraph 81, lines 1-10).
Regarding claim 46, Annibale discloses that the sensor comprises an accelerometer that generates an acceleration signal as indicative of the motion of the mobile communications device (paragraph 54, lines 1-7).
Regarding claim 47, Annibale discloses that the sensor comprises gyroscope that generates an angular rotation signal as indicative of the motion of the mobile communications device (paragraph 55, lines 1-5).

Claims 48-53 are rejected under 35 U.S.C. 103 as being unpatentable over Rashidi (US 2015/0024705) in view of SmartDrive (US 2015/0035665).
Regarding Claim 48, Rashidi discloses a system for detection of a crash of a motor vehicle with crash detection response and reporting (Rashidi, [0004] the present disclosure will be discussed in relation to live surveillance, [i.e., a system for] and/or image or view recording associated with “automobile'' or "vehicle" [i.e., of a motor vehicle] operation [0094] the Application 200 may be configured to detect an ...an accident [i.e., with crash detection]...and enter into post-accident reporting [i.e., reporting] functionalities. [0095] The accident confirmation prompt 242 can among other notifications or accident verification messages, instruct the processing unit to recite and/or display a message, such as “Has a Crash Occurred?" [i.e., response]), comprising: 
a mobile communications device configured with a sensor that generates a motion signal responsive to motion of the mobile communications device (Rashidi, [0041] Embodiments of the present disclosure may be implemented using the processing system based on the processing unit storing and/or processing a set of instructions for example in the form of a... mobile device application, [i.e., a mobile communications device] [0072] may launch...application on the mobile device [i.e., of the mobile communications device] such as the...accelerometer [0064] the Application 200 may be configured on a handheld device [i.e., of mobile device] to always be active and begin monitoring automatically when the processing unit detects motion [i.e., with a sensor that generates a motion signal responsive to motion], ..through the accelerometer, GPS, or compass components thereof. [0073] location data, accelerometer data, and/or other information may be continually recorded, stored locally, or transmitted [i.e., communications] to another location.), and
a sound receiver for receiving a sound signal of sound proximate the mobile communications device (Radishi, [0122] Throughout the present disclosure reference has been made to a processing system, which for example can include a computer, a handheld communication device, a mobile device [i.e., mobile communications device] [0127] the computer 700 can receive inputs from the... microphone 718 [i.e., sound receiver for receiving sound signal of sound proximate to]) a display that upon determining the occurrence of the crash incident displays a possible event window with a selectable option (Rashidi, Fig. 17 item 242 shows prompt “Has a crash occurred?" with the selectable options “yes” or “no” [i.e., with a selectable option) [0094] the Application 200 may be configured to detect an...accident [i.e., that upon determining the occurrence of the crash incident] [0095] followed by displaying an acddent confirmation prompt at 504 [i.e., a display. ..displays an possible event window], such as for example the prompt 242 illustrated in FIG. 17. The accident confirmation prompt 242 can among other notifications or accident verification messages, instruct the processing unit to recite and/or display a message, such as “Has a Crash Occurred?"), and 
(a) to return the mobile communications device to monitoring for the occurrence of the crash incident or (Rashidi, Fig. 17 item 242 shows prompt “Has a crash occurred?" with the selectable options “yes” or “no" [0095] Application 200 can be configured based on the mobile device [i.e., mobile communications device] operating system...displaying an accident [i.e., the occurrence of the crash incident] confirmation prompt [0080] if the user does not confirm intention to initiate emergency communication the Application 200 may... return to monitoring [i.e., to return to monitoring for]) or
(b) to confirm the crash incident (Rashidi, Fig. 17 item 242 shows prompt “Has a crash occurred?” with the selectable options “yes” [i.e., to confirm the crash incident] or “no” [0095] displaying an accident confirmation prompt [0080] if the user does not confirm intention to initiate emergency communication the Application 200 may...return to monitoring);
upon a failure of selection of one of the selectable options within a predetermined period (Radishi, [0101] if the user does not select the positive or negative prompts, [i.e., upon a failure of selection of one of the selectable options] the Application 200 may still be configured to whether immediately [i.e., within a predetermined period] or otherwise go through the steps associated with the positive prompt just in case the user is unconscious or otherwise unable to interact with the processing unit.),
communicating by a communications network an identifier associated with the mobile communications device and crash incident information including a location data to a tracking and dispatch center having a pre-registered record of the mobile communications device and configured for receiving and storing the motion signal on which the crash incident was determined (Radishi, [0098] the Application 200 can...be configured to alert one or more parties, persons and or entities at 510 and 512...can be identified in advance as discussed above in relation to emergency contact personal settings...the alert recipient entities can be programmed for...customers who wish ...accidents immediately reported [i.e., crash incident information...on which the crash was determined] to the...dispatch center, and/or any other relevant party having a stake in the incident at hand...the Application 200 can be configured to instruct the processing unit to communicate with a text messaging application to submit via SMS [mobile ID is required to be included to send an SMS, i.e., an identifier associated with the mobile communications device...communicating by a communications network] or other protocol text messages to the identified or predetermined destination [0024] upon selection of the panic object the processor communicating with the server ...via electronic communication. [0025] to include in the electronic message GPS coordinates or location, [i.e., including a location data to a tracking] [0083] once the user selects the profile prompt 218, the Application 200 can be configured to instruct the processing unit to display and/or to supply.. .of emergency contact name and contact information fields 238. Upon a user populating and saving such information...using the...accessible remote...server, the Application 200 can be configured to electronically and/or wirelessly communicate such information to a remote server and/or a central database where such information is stored, corresponding to the particular user's account against which such information was submitted, [i.e., pre-registered record of the mobile communications device] [0084] when the call help prompt 216 is selected, the Application 200 may be configured to instruct the processing unit to provide the user the option of calling any one or more of the emergency contacts 238, and/or 911, as illustrated in FIG. 15 contact options prompt 240. [0073] location data, accelerometer data, and/or other information may be continually recorded...transmitted to another location, [in order to receive information it is necessary for the receiving device to store the information, i.e., configured for receiving and storing] [0076] the Application 200 may include a panic or emergency button or object 229, which if selected by the user...Submittal of information can include location, video feed, and/or other information, as later discussed in context of information submittal following an accident. [0131] The server 804 can be in electronic and/or wireless communication with the mobile 802 having functional components such as a processing unit 808, memory 810, graphics accelerator 812, accelerometer 814, [i.e., the acceleration information] communications interface 816, compass 818, GPS 820, display 822, input device 824, and camera 826. [0023] the motion detecting component includes an accelerometer.); and
a servicer for dispatching by the tracking and dispatch center to a site of the crash incident based on the location data (Rashidi, [0072] the emergency prompt 228 may facilitate the processing unit directly dialing 911 and connecting the user to a 911 respondent.. .or another emergency prompts may connect the user to another recipient.. .communication option...this or another emergency prompt 228 may launch another application on the mobile device such as the maps or other global positioning system “GPS'' oriented application. For example, the processing system's GPS, accelerometer, and/or digital compass can feed location and orientation information to the processing unit, which in turn can be used by the user to identify his/her location and orientation, and/or electronically communicate such information to a destination such as .. .a remote server such as an emergency respondent server, [i.e., a servicer for dispatching by the tracking and dispatch center] and/or any other suitable electronically and/or wirelessly communicable destination. [0139] The processing unit 808 can in some aspects interpret map data to generate, display, and/or submit to a remote destination a route over the displayed image for guiding the recipient such as an emergency responder to the user's location, [i.e., to a site of the crash based on location data]).  Rashidi furthermore discloses a servicer for providing crash incident services in response to receiving the crash incident location data from the tracking and dispatch center (paragraph 72).
Rashidi fails to explicitly disclose including software instructions that upon execution monitors for an occurrence of a crash event by periodically interrogating a. the motion signal to determine whether a change in motion exceeds a predetermined motion threshold b. the sound signal to determine whether a sequence of sensed sound signals within a predetermined period matches crash sound indicators of i glass breakage and ii metal folding; communicating the sound signals on which the crash incident was determined.
In the analogous field of vehicle event recorders, (SmartDrive, [0001]) SmartDrive teaches including software instructions that upon execution monitors for an occurrence of a crash event by periodically interrogating (SmartDrive, [0097] these systems may also include an analysis server coupled to the database wherein machine processabie commands may be executed against data stored in the database. Machine processabie commands [i.e., including software instructions that upon execution] include prescribed queries [i.e., interrogating...monitors] which may be executed periodically. [0022] system uses ... signals to determine when...value exceeds the preset threshold which is meant to be indicative of an accident having occurred, [i.e., for an occurrence of a crash event by]) (a) the motion signal to determine whether a change in motion exceeds a predetermined motion threshold (SmartDrive, [0022] A system uses the GPS signals to determine when an acceleration value exceeds the preset threshold which is meant to be indicative of an accident having occurred, [i.e., the motion signal to determine whether a change in motion exceeds a predetermined motion threshold]) and (b) the sound signal to determine whether a sequence of sensed sound signals within a predetermined period matches crash sound indicators of (SmartDrive, [0074] Some examples are illustrated as follows. Some vehicle collision type events include complex multiple impacts. These multiple impacts might be well fixed objects like trees and road signs or may be other vehicles. In any case, a microphone which captures sounds [i.e., the sound signal to determine] from a vehicle...produce an audio [i.e., of sensed sound signals] recording which upon careful review and interpretation might contribute to a detailed timeline as to various impacts which occur in the series, [i.e., sequence] Numeric data which indicates an operators actions such as an impulse braking action, swerve type extreme steering action, [i.e., matches crash sound indicators] et cetera, may be considered in conjunction with an event record timeline [i.e., within a predetermined period] to indicate operator attention/inattention and other related response factors. [0067] Audio data may be processed by discretization algorithms configured to recognize the screech of skating tires and the crediting of glass and metal. In this case, discretization of audio data may yield a numeric estimation for speed, time of extreme breaking, and moment of impact et cetera. Again, it is not useful to present detail as to any particular recognition Skeen as many can be envisioned by a qualified engineers without deviation from the scope of the systems presented here. In addition to video and audio types of non-discrete data, acceleration data captured as an analog or not discrete signal may be similarly processed. Mathematical integration applied to acceleration data yields a velocity and position values for any moment of time in the event period.) (i) glass breakage (SmartDrive, [0067] Audio data may be processed by discretization algorithms configured to recognize the screech of skating tires and the crediting of glass and metal, [i.e., glass breakage] In this case, discretization of audio data may yield a numeric estimation for speed, time of extreme breaking, and moment of impact et cetera.) and (ii) metal folding (SmartDrive, [0067] Audio data may be processed by discretization algorithms configured to recognize the screech of skating tires and the crediting of glass and metal, [i.e., metal folding] In this case, discretization of audio data may yield a numeric estimation for speed, time of extreme breaking, and moment of impact et cetera.); 
communicating the sound signals on which the crash incident was determined (SmartDrive, [0074] Some examples are illustrated as follows. Some vehicle collision [i.e., crash incident] type events include complex multiple impacts. These multiple impacts might be well fixed objects like trees and road signs or may be other vehicles. In any case, a microphone which captures sounds [i.e., sound signals] from a vehicle exterior may produce an audio recording which...contribute ... Numeric data which indicates [i.e., determined] an operators actions such as an impulse braking action, swerve type extreme steering action, et cetera, may be considered in conjunction with an event record...These controls and each of them have a range of values and a present state value. The present state value is adjusted by an operator to any value within the applicable range. The present state value of each control is coupled to the database via [i.e., communicating.. .on which appropriate programming such that the database will preserver the present state value of the control and transfer it as part of an event record stored in long term memory.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rashidi with the teaching of SmartDrive for the purpose of providing sensors for an event recorder to capture data for analysis in particular periodic monitoring for crediting of glass and metal (SmartDrive, [0067] and abstract).
Regarding claims 48 and 49, Rashidi discloses a continuous recording database of the motion signal and the sound signals for maintaining a lead portion for a predetermined period preceding the possible crash event including maintaining a lead portion of a first predetermined period of the recording of the motion signal and the sound signals after determination of the possible crash event (paragraphs 4 and 73).
Regarding claim 50, Rashidi discloses the continuous recording database maintaining a trailing portion for a second predetermined period after the possible crash event (paragraphs 4 and 73).
Regarding claim 51, Rashidi discloses the mobile communications device further configured for emitting a tonal alert as to the detected possible crash event (paragraph 98).
Regarding claim 52, Rashidi discloses the mobile communications device configured to communicate, upon failure of the selection, an audible message from a speaker directing action to confirm seeking assistance in response to the detected possible crash event (paragraph 75).
Regarding claim 53, Rashidi discloses that seeking assistance further comprises making via a voice command a communication with an emergency service provider for responding to the detected possible crash event (paragraph 91).

Claims 54 and 56-61 are rejected under 35 U.S.C. 103 as being unpatentable over Rashidi in view of SmartDrive, and further in view of Akcasu et al. (US 8,774,752).

Regarding Claim 54, Rashidi discloses a system for detecting a crash incident of a motor vehicle with crash detection response and reporting (Rashidi, Fig. 10 depicts a flowchart of steps [i.e., comprising the steps of] [0004] the present disclosure will be discussed in relation to live surveillance, [i.e., a system for] and/or image or view recording associated with “automobile” or "vehicle" [i.e., of a motor vehicle] operation [0094] the Application 200 may be configured to detect an ...an accident [i.e., with crash incident detection]...and enter into post-accident reporting [i.e., reporting ] functionalities. [0095] The accident confirmation prompt 242 can among other notifications or accident verification messages, instruct the processing unit to recite and/or display a message, such as “Has a Crash Occurred?” fi.e., response]), comprising the steps of:
a. providing a mobile communications device having a sensor that generates an motion signal responsive to motion of the mobile communications device and (Rashidi, [0041] Embodiments of the present disclosure may be implemented using the processing system based on the processing unit storing and/or processing a set of instructions for example in the form of a... mobile device application, [i.e., providing a mobile communications device] [0072] may launch. ..application on the mobile device [i.e., of the mobile communications device] such as the...accelerometer [0064] the Application 200 may be configured ona handheld device [i.e., of mobile device] to always be active and begin monitoring automatically when the processing unit detects motion [i.e., having a sensor that generates an motion signal responsive to motion]...through the accelerometer, GPS, or compass components thereof. [0073 ] location data, accelerometer data, and/nr other information may be continually recorded, stored locally, or transmitted [i.e., communications] to another location.) a sound receiver for receiving a sound signal of sound proximate the mobile communications device, (Radishi, [0122] Throughout the present disclosure reference has been made toa processing system, which for example can include a computer, a handheld communication device, a mobile device [i.e., the mobile communications device] [0127] the computer 700 can receive inputs from the... microphone 718 [i.e., sound receiver for receiving sound signal of sound proximate to]) d. making an alert with the mobile communications device; (Rashidi, Fig. 17 item 242 shows prompt "Has a crash occurred?” with the selectable options “yes” or “no” [0095] Application 200 can be configured based on the mobile device [i.e., with mobile communications device] operating system...displaying an accident confirmation prompt [i.e., making analert])
e. determining whether the alert generated a crash response through the mobile communications device, and (Rashidi, Fig. 17 item 242 shows prompt “Has a crash occurred?” with the selectable options “yes” or “no" [i.e., determining whether the alert generated a crash response] [0095] Application 200 can be configured based on the mobile device [i.e., through the mobile communications device] operating system...displaying an accident confirmation prompt)

if not, communicating a location data of the crash incident to a service provider for response; and (Rashidi, [0097] when the user selects the positive or “Yes" prompt [i.e., if not] or object at 506, the Application can be configured to instruct, and/or in concert with the processing unit, log and/or save to memory or temporary memory accident details [i.e., data of the crash incident] [0072] the emergency prompt 228 may facilitate...connecting the user to a 911 respondent...or another emergency prompts may connect the user to another recipient...communication option., .this or another emergency prompt 228 may launch another application on the mobile device suchas the maps or other global positioning system "GPS" oriented application. For example, the processing system's GPS, accelerometer, and/or digital compass can feed location and orientation information to the processing unit, which in turn can be used by the user to identify his/her location and orientation, and/or electronically communicate such information to a destination such as ...a remote server such as an emergency respondent server, [i.e., communicating...data...to a service provider] and/or any other suitable electronically and/or wirelessly communicable destination. [0139] The processing unit 808 can in some aspects interpret map data to generate, display, and/or submit to a remote destination a route over the displayed image for guiding the recipient such as an emergency responder to the user's location, [the response in this case is driving to accident site as indicated, i.e., for response]).
Rashidi fails to explicitly disclose with software instructions configured for execution for monitoring for an occurrence of a crash event; b. periodically interrogating; a. the motion signal to determine whether a change in motion exceeds a predetermined acceleration threshold and b. the sound signal to determine whether a sequence of sensed sound signals within a predetermined period matches crash sound indicators of i glass breakage and it. metal folding; c. based on interrogations of the motion signal and the sound signal, determining that crash incident occurred; f. communicating a status of the service provider response to the mobile communications device.
SmartDrive teaches with software instructions configured for execution for monitoring for an occurrence of a crash event; (SmartDrive, [0097] these systems may also include an analysis server coupled to the database wherein machine processable commands may be executed against data stored in the database. Machine processable commands [i.e., with software instructions that upon execution] include prescribed queries [i.e., monitors] which may be executed periodically. [0022] system uses ... signals to determine when...value exceeds the preset threshold which is meant to be indicative of an accident having occurred. [i.e., for an occurrence of a crash event])
b. periodically interrogating (SmartDrive, [0097] these systems may also include an analysis server coupled to the database wherein machine processable commands may be executed against data stored in the database. Machine processable commands include prescribed queries [i.e., interrogating] which maybe executed periodically. [0022] system uses ... signals to determine when... value exceeds the preset threshold whichis meant to be indicative of an accident having occurred.)
a. the motion signal to determine whether a change in motion exceeds a predetermined acceleration threshold and (SmartDrive, [0022] A system uses the GPS signals to determine when an acceleration value exceeds the preset threshold which is meant to be indicative of an accident having occurred, [i.e., the motion signal to determine whether a change in motion exceeds a predetermined motion threshold ])
b. the sound signal to determine whether a sequence of sensed sound signals within a predetermined period matches crash sound indicators of (SmartDrive, [0074] Some examples are illustrated as follows. Some vehicle collision type events include complex multiple impacts. These multiple impacts might be well fixed objects like trees and road signs or may be other vehicles. In any case, a microphone which captures sounds [i.e., the sound signal to determine) from a vehicle...produce an audio [i.e., of sensed sound signals] recording which upon careful review and interpretation might contribute to a detailed timeline as to various impacts which occur in the series, [i.e., sequence] Numeric data which indicates an operators actions such as an impulse braking action, swerve type extreme steering action, [i.e., matches crash sound indicators] et cetera, may be considered in conjunction with an event record timeline [i.e., within a predetermined period] to indicate operator attention/inattention and other related response factors. [0067] Audio data may be processed by discretization algorithms configured to recognize the screech of skating tires and the crediting of glass and metal. In this case, discretization of audio data may yield a numeric estimation for speed, time of extreme breaking, and moment of impact et cetera. Again, itis not useful to present detail as to any particular recognition Skeen as many can be envisioned by a qualified engineers without deviation from the scope of the systems presented here. In addition to video and audio types of non-discrete data, acceleration data captured as an analog or not discrete signal may be similarly processed. Mathematical integration applied to acceleration data yields a velocity and position values for any moment of time in the event period.)
i. glass breakage and (SmartDrive, [0067] Audio data may be processed by discretization algorithms configured to recognize the screech of skating tires and the crediting of glass and metal, [i.e., glass breakage] In this case, discretization of audio data may yield a numeric estimation for speed, time of extreme breaking, and moment of impact et cetera.)
ii metal folding; (SmartDrive, [0067] Audio data may be processed by discretization algorithms configured to recognize the screech of skating tires and the crediting of glass and metal, [i.e., metal folding] In this case, discretization of audio data may yield a numeric estimation for speed, time of extreme breaking, and moment of impact et cetera.)
c. based on interrogations of the motion signal and the sound signal, determining that crash incident occurred; (SmartDrive, [0074] Some examples are illustrated as follows. Some vehicle collision type events include complex multiple impacts. These multiple impacts might be well fixed objects like trees and road signs or may be other vehicles. In any case, a microphone which captures sounds from a vehicle exterior may produce an audio recording [i.e., the sound signal]...Acceleration data associated with orthogonal reference directions can be interpreted to indicate resulting direction of travel collisions. Mathematical integration of acceleration data [i.e., motion signal] provides precise position and velocity information as well.. .The present state value of each control is coupled to the database via appropriate programming such that the database will preserver the present state value of the control and transfer it as part of an event record stored in long term memory. [0097] these systems may also include an analysis server coupled to the database wherein machine processable commands may be executed against data stored in the database. Machine processable commands include prescribed queries [i.e., interrogating ] which may be executed periodically. [0022] system uses ... signals to determine when...value exceeds the preset threshold which is meant to be indicative of an accident having occurred, [i.e., determining that crash incident has occurred ]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rashidi with the teaching of SmartDrive for the purpose of providing sensors for an event recorder to capture data for analysis in particular periodic monitoring for crediting of glass and metal. (SmartDrive, [0067] and abstract)
In the analogous field of emergency reporting, Akcasu teaches f. communicating a status of the service provider response to the mobile communications device. (Lonestar, col 6 line 35- 55, After the “Emergency SMS” is received the “Emergency SMS Response Service” will automatically respond with a confirmation SMS indicating that it was received and being processed. For example, an automatic SMS reply [i.e., response to the mobile communications device] may be: “Osman Ersed Akcasu your emergency SMS is received, response units are taking necessary action. An operator will call shortly. There are 150,201 emergency SMS's received ina mile radius of your GPS Coordinates 40.97065° N, 28.79717° E in the last hour. We will update you with the response progress every 10 minutes [i.e., communication a status] either with a call or through an SMS”. Ail your “emergency contacts” have received your “Emergency SMS". Note: Do not waste your valuable cell phone battery which is at 45% capacity by making unnecessary calls. Help is on the way. [i.e., of a service provider] Be calm! To save battery power you can turn oft the GPS capability of your cell phone, we have your coordinates!”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rashidi with the teaching of Akcasu for the purpose of enabling SMS emergency reporting which includes a status update response from emergency service. (Lonestar, col 6 line 35-55 and col 2 line 1-10).
Regarding Claim 56, modified Rashidi discloses the system as recited in claim 10, wherein making the alert comprises displaying on ascreenof the mobile communications device a possible crash incident window that presents an instruction for making a response through the mobile communications device to confirm the detected crash incident or to deny the detected crash incident. (Rashidi, Fig. 17 item 242 shows prompt on a mobile phone screen “Has a crash occurred?" [i.e.. wherein making the alert comprises displaying on screen of mobile device a possible crash incident window] with the selectable options “yes” or “no” [i.e., that presents an instruction for making a response through mobile communications device to confirm the detected crash incident or deny the detected crash incident] [0094] the Application 200 may be configured to detect an...accident [0095] followed by disp laying an accident confirmation prompt at 504, such as for example the prompt 242 illustrated in FIG. 17. The accident confirmation prompt 242 can among other notifications or accident verification messages, instruct the processing unit to recite and/or display a message, such as “Has a Crash Occurred?” [0095] Application 200 can be configured based on the mobile device [i.e., mobile communications device] operating system...displaying an accident).
Regarding claim 57, Rashidi discloses a continuous recording database of the motion signal and the sound signals for maintaining a lead portion for a predetermined period preceding the possible crash event including maintaining a lead portion of a first predetermined period of the recording of the motion signal and the sound signals after determination of the possible crash event (paragraphs 4 and 73).
Regarding claim 58, Rashidi discloses the continuous recording database maintaining a trailing portion for a second predetermined period after the possible crash event (paragraphs 4 and 73).
Regarding claim 59, Rashidi discloses the mobile communications device further configured for emitting a tonal alert as to the detected possible crash event (paragraph 98).
Regarding claim 60, Rashidi discloses the mobile communications device configured to communicate, upon failure of the selection, an audible message from a speaker directing action to confirm seeking assistance in response to the detected possible crash event (paragraph 75).
Regarding claim 61, Rashidi discloses that seeking assistance further comprises making via a voice command a communication with an emergency service provider for responding to the detected possible crash event (paragraph 91).

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Rashidi in view of SmartDrive, and further in view of Akcasu and Seick et al. (US 2005/0197771).
Regarding Claim 55, Rashidi fails to explicitly disclose wherein making the alert comprises the mobile communications device emitting a sound.
In the analogous field of detecting possible collisions, Seick teaches wherein making the alert comprises the mobile communications device emitting a sound. (Seick, [0016] the vehicle occupant's cell phone may be used for this purpose, which may be wired to the TCU 40 and/or in wireless communication with the TCU 40 e.g., using Bluetooth technology. Moreover, the GPS capability when using such an alternative device suchas a cell phone [i.e., mobile communication device ] may reside in the cell phone or in the TCU 40. Thus, the TCU 40 need not necessarily itself contain a wireless access device. [0024] These alert messages may be in the form of various audio or visual warnings given to the operator, including, for example, warning lights, text messages on a display, and/or audible alerts such as warning chimes or verbal warnings [i.e., alert comprises emitting a sound]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,623,899. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Instant claim 40 recites a mobile communications device configured with a sensor that generates a motion/acceleration signal, a sound receiver for receiving a sound signal, software instructions that monitor for an occurrence of a crash event by periodically interrogating the motion/acceleration signal to determine whether a change in motion/acceleration exceeds a threshold and periodically interrogating the sound signal to determine if it indicates glass breakage and metal folding, display that displays an event window to return the mobile communications device, upon failure of selecting an option, communicating an identifier associated with the mobile communications device and crash incident information including a location data to a tracking and dispatch center configured for receiving and storing the motion/acceleration information and the sound signals, and a servicer for dispatching by the tracking and dispatch center to a site of the crash incident, as in conflicting claim 1 of the patent.

Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,913,099. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Instant claim 40 recites a mobile communications device configured with a sensor that generates a motion/acceleration signal, a sound receiver for receiving a sound signal, software instructions that monitor for an occurrence of a crash event by periodically interrogating the motion/acceleration signal to determine whether a change in motion/acceleration exceeds a threshold and periodically interrogating the sound signal to determine if it indicates glass breakage and metal folding, display that displays an event window to return the mobile communications device, upon failure of selecting an option, communicating an identifier associated with the mobile communications device and crash incident information including a location data to a tracking and dispatch center configured for receiving and storing the motion/acceleration information and the sound signals, and a servicer for dispatching by the tracking and dispatch center to a site of the crash incident, as in conflicting claim 1 of the patent.

Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,628,975. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Instant claim 40 recites a mobile communications device configured with a sensor that generates a motion/acceleration signal, a sound receiver for receiving a sound signal, software instructions that monitor for an occurrence of a crash event by periodically interrogating the motion/acceleration signal to determine whether a change in motion/acceleration exceeds a threshold and periodically interrogating the sound signal to determine if it indicates glass breakage and metal folding, display that displays an event window to return the mobile communications device, upon failure of selecting an option, communicating an identifier associated with the mobile communications device and crash incident information including a location data to a tracking and dispatch center configured for receiving and storing the motion/acceleration information and the sound signals, and a servicer for dispatching by the tracking and dispatch center to a site of the crash incident, as in conflicting claim 1 of the patent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646